Letton, J.,
concurring.
While I concur in the opinion, I seriously doubt whether the appeal was not prematurely taken. The statute provides for the appointment of an appraiser upon the application of any interested party who shall give notice to such persons as the county judge may by order direct of the time and place of the appraisement, and may compel attendance of witnesses and take evidence under oath concerning the property and the value thereof, and provides further for reporting the same to the county judge, who shall fix and determine the value of the property and the tax to which the same is liable. It provides further for an appeal to the county court by any person or persons dissatisfied. I think the proper practice would have been for the parties interested to wait until they were injured by some order or judgment before thev sought to review the same. This is the view taken as to the manner *514of procedure, in New York. In re Astor’s Estate, 6 Dem. Sur. (N. Y.) 402, 2 N. Y. Supp. 630; In re Estate of Ullmann, 137 N. Y. 403, 33 N. E. 480.